DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 8, 10, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parag (U.S. Publication 2016/0217110) in view of Firlik (U.S. Publication 2016/0357536).

As to claim 1, Parag discloses a method of creating a consistent application user experience comprising: 
determining a resolution indication for a resolution of a display device (p. 3, section 0027; a resolution parameter is acquired from a display device); 
determining a bitmap from a plurality of stored bitmaps according to the resolution indication (p. 4, section 0039; p. 4, section 0043; a compatible bitmap is determined for a scaled display based on a desired resolution), wherein each of the plurality of stored bitmaps are named according to a naming convention, the naming convention associating a name of one of the plurality of stored bitmaps and a resolution representation value of the one of the plurality of stored bitmaps to the one of the plurality of stored bitmaps (p. 4, section 0039; a prefix or suffix of a bitmap indicates its resolution level), the plurality of stored bitmaps being one or more components for controls, each of the one or more components for controls including one or more graphical elements (p. 2, section 0023; p. 4, section 0039; active controls with graphical elements, such as buttons, are among the elements stored as bitmaps at different resolutions); 
and displaying a digital image corresponding to the bitmap (p. 4, section 0041; a scaled visual display is generated).
Parag discloses wherein an image is a bitmap, as noted above. Parag does not disclose, bur Firlik does disclose that determining an image according to a resolution indication is determining a closest stored image according to a resolution indication (p. 1, section 0003; p. 2, section 0030; p. 5, section 0062-p. 6, section 0065; p. 7, sections 0079-0080; the system walks through the available options for traits and chooses the option that best matches the trait; the trait can correspond to a screen resolution, and the options can include icon images that correspond to different resolutions). The motivation for this is to increase efficiency and eliminate wasted space in an application package (p. 1, section 0004-0005). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Parag to determine a closest stored bitmap according to a resolution indication in order to increase efficiency and eliminate wasted space in an application package as taught by Firlik. 

As to claim 4, Parag discloses wherein an image is a bitmap, as noted in the rejection to claim 1. Firlik discloses wherein determining the closest stored image comprises: determining a resolution representation of the resolution indication (p. 5, section 0062-p. 6, section 0065; a particular screen resolution indication such as “3x” corresponds to a resolution represented in the library of icons); and determining the closest stored image based on the resolution representation of the resolution indication and the plurality of stored images, the closest stored image determined by comparing the resolution representation of the resolution indication to the resolution representation of each of the plurality of stored images, and selecting the closest stored image based on a smallest difference between the resolution representation of the one of the plurality of stored image and the resolution representation of the resolution indication (p. 1, section 0003; p. 2, section 0030; p. 5, section 0062-p. 6, section 0065; p. 7, sections 0079-0080; the system walks through the available options for traits and chooses the option that best matches the trait; the trait can correspond to a screen resolution, and the options can include icon images that correspond to different resolutions; the walk through options would be a comparison, and a best match would correspond to a smallest difference between screen and icon resolutions). Motivation for the combination is given in the rejection to claim 1. 

As to claim 5, Parag discloses wherein an image is a bitmap, as noted in the rejection to claim 1. Firlik discloses wherein the determined closest stored image is a custom image named according to the naming convention, the naming convention associating a name of the custom image and a resolution representation of the custom image to the custom image (p. 5, section 0062-p. 6, section 0066; a designer designs different versions of the icon image, which would read on a “custom” image since it is designed, that are named according to a naming convention that associates the image name with a particular resolution, and the closest image is chosen based on these resolution representations). Motivation for the combination is given in the rejection to claim 1. 

As to claim 8, Parag discloses wherein the resolution indication is based on a scaling factor (p. 4, sections 0041-0043; the resolution corresponds to a resizing/scaling amount from a container element size to a screen resolution).

	As to claim 10, see the rejection to claim 1. Further, Parag discloses a non-transitory processor-readable medium having processor-readable instructions, when executed, cause a processor to execute the method (p. 5, section 0051-p. 6, section 0055; p. 6, section 0062-p. 7, section 0063).

	As to claim 13, see the rejection to claim 4.

	As to claim 14, see the rejection to claim 5.
	
	As to claim 17, see the rejection to claim 8.

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Parag and Firlik and in view of Xiao (U.S. Publication 2013/0067371).

As to claim 2, Parag does not disclose, but Xiao does disclose wherein the resolution indication is based on a message from an operating system (p. 4, sections 0071-0076; resolution indication is acquired from the operating system, inherently in some sort of data structure that would read on a “message”). The motivation for this is to be compatible with current set desktop resolution attributes.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Parag and Firlik to base resolution indication on a message from an operating system in order to be compatible with current set desktop resolution attributes as taught by Xiao. 

As to claim 3, Parag does not disclose, but Xiao does disclose wherein the resolution indication is determined based on a user command (p. 4, sections 0071-0076; resolution indication is set based on a user command in a user setting). Motivation for the combination is found in the rejection to claim 2.
As to claim 11, see the rejection to claim 2.

As to claim 12, see the rejection to claim 3.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parag and Firlik and in view of Newton (U.S. Publication 2011/0225523).

	As to claim 6, Firlik discloses wherein the determined closest stored image is an image created named according to the naming convention, the naming convention associating a name of the image created and a resolution representation of the image to the image created (p. 5, section 0062-p. 6, section 0066; a designer provides/creates different versions of the icon image that are named according to a naming convention that associates the image name with a particular resolution, and the closest image is chosen based on these resolution representations). Motivation for the combination is given in the rejection to claim 1. 
Firlik does not disclose, but Newton does disclose that the bitmap is created in an application toolkit (p. 5, sections 0068-0070; p. 7, section 0097; a toolkit allows a developer to create interface elements including buttons, lists, etc.; the buttons are stored as bitmaps). The motivation for this is to allow developers to create UI elements by drawing different shapes on previously created canvases. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Parag and Firlik to create the bitmap in an application toolkit in order to allow developers to create UI elements by drawing different shapes on previously created canvases as taught by Newton. 

As to claim 15, see the rejection to claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parag and Firlik and in view of Fernandez (U.S. Patent 7,152,211)

As to claim 7, Parag does not disclose, but Fernandez does disclose wherein the plurality of stored bitmaps are stored in a user interface component library, the user interface component library being a component library in a development environment for developing a plurality of applications (col. 1, lines 15-27; col. 4, lines 20-30; col. 8, lines 23-40; col. 11, lines 17-56; different sized bitmaps are stored for different resolutions; the bitmaps, such as those representing buttons, can be used in any number of applications carried out on the computer, meaning that developers would have access to them). The motivation for this is to remedy the issues of application UI elements being out of proportion or pixelated (col. 2, lines 10-31). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Parag and Firlik to store the plurality of bitmaps in a user interface component library, the user interface component library being a component library in a development environment for developing a plurality of applications in order to remedy the issues of application UI elements being out of proportion or pixelated as taught by Fernandez.

As to claim 16, see the rejection to claim 7.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Parag and Firlik and in view of Abe (U.S. Publication 2015/0254537).

 As to claim 9, Parag does not disclose, but Abe does disclose wherein the scaling factor is based on a ratio of one or more pixel densities and a desired one or more pixel densities (p. 2-3, section 0047; a scaling ratio is determined based on an original pixel density per inch and a desired/converted pixel density per inch). The motivation for this is to setup a conversion filter. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Parag and Firlik to base scaling factor on a ratio of one or more pixel densities and a desired one or more pixel densities in order to setup a conversion filter as taught by Abe.

As to claim 18, see the rejection to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RICHER whose telephone number is (571)272-7790. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RICHER/Primary Examiner, Art Unit 2612